Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 1 of 53




         EXHIBIT C
     Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 2 of 53



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JAMES RANDEL MATSON AND                  §
MARGARET MATSON                          §
                                         §
V.                                       §      CIVIL ACTION NO. 4:20-CV-00632
                                         §
TRAVELERS LLOYDS OF TEXAS                §
INSURANCE COMPANY                        §

                   DEFENDANT’S NOTICE OF REMOVAL
              EXHIBIT C: COPIES OF PLEADINGS ASSERTING
         CAUSES OF ACTION AND ALL ANSWERS TO SUCH PLEADINGS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, Travelers Lloyds of Texas Insurance Company, the defendant in

the above entitled and numbered cause, and files copies of all pleadings asserting

causes of action and all answers to such pleadings as required by Local Rule 81.2.
               Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 3 of 53




                                                                                                                        SLM / ALL
                                                                                                     Transmittal Number: 21043474
Notice of Service of Process                                                                            Date Processed: 01/30/2020

Primary Contact:           Pamela Beyer
                           The Travelers Companies, Inc.
                           385 Washington St
                           # 9275-LC12L
                           Saint Paul, MN 55102-1309

Entity:                                       Travelers Lloyds of Texas Insurance Company
                                              Entity ID Number 2379977
Entity Served:                                Travelers Lloyds of Texas Insurance Comnanv
Title of Action:                              James Randel Matson vs. Travelers Lloyds of Texas Insurance Company
Matter Name/ID:                               James Matson vs. Travelers Lloyds of Texas Insurance Company (9778827)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Contract
Court/Agency:                                 Brazos County District Court , TX
Case/Reference No:                            20-000140-CV-361
Jurisdiction Served:                          Texas
Date Served on CSC:                           01/29/2020
Answer or Appearance Due:                     10:00 A.M. on the Monday next following the expiration of Twenty days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           Jesse S. Corona
                                              281-882-3531

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 4 of 53


                                                                                                   P
                                                                                                   - MA
                                                                                                   BY:                                                  ~
                                                                                                            PS     0.
                                                                                                          EXP. 3 /2020
             CLERK OF THE COURT                                                  ATTORNEY FOR PLAI IFF
             Gabriel Garcia                                                      JESSE S. CORONA
             300 East26`t' Street, Suite 1200                                    12807 Haynes Road, Bldg E
             Bryan, TX 77803                                                     Houston, Texas 77066


             THE STATE OF TEXAS                                 CITATION
          NOTICE TO THE DEFENDANT: "You have been sued. You may employ an attorney. If you or your attomey do not file a written answer
          with the clerk who issued this citation by 10;00 a.m. on the Monday next following the expiration of twenty days after you were served this
        ~ citation and petition, a default judgment may be taken against you."

             To: Travelers Liovds of Texas Insurance Comnanv c/o Coraoration Service Comnanv who mav be served at
             211 East7th Street, Suite 620, Austin, Texas 78701-3218 (or wherever it may be found) Defendant,

             Greeting:.:
                   You are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL
             PETITION at or before ten o'clock A.Ivi: of the Monday next.afterthe expiration of twenty days after the date of
             service of this citation before the Honorable 361st Diktrict Court of Braios"County, Texas at the Courthouse of said
             County. in Bryan, Tex.as. Said Petition was filed on January,l7, 2020 in the case, nunibered 20-000140-CV-361 on
             the docket of said court, and styled,

             JAMES RANDEL M,ATSON i1ZARG:ARET MATSON vs. 'I'RAVEL'ERS LLON"DS OF TEXAS
             INSURANCE COIVIPANY.

                  The nature of Plaintiff s demand is ftilly shown by a true. and correet copy of the PLAINTIFF'S ORIGINAL
             PETITION accompanying this citation and made a part ihereof.
                  The'officer executing the writ sliall -promptly serri-e the, same. accoi'ding to requirements of the law, and the
I            mandates thereof, and make duz retui•n,as the law directs.
                   Issued and giv.en under niyhand' and sealed of said C;tiurt at o,ffice, on this the.23rd day of Jan"uary, 2020,          :




                                                                Gabriel.Garcia -
                                                          Dis                           unty; 'I'exas                                     `.
        ~:                                                                                            - ...•

                                                 Bv                                                  Deputv

                                                          O
                      Came to haiid on the                 day of                  _. 20__, at ,."..clock_.1VI.
             Executed at                                within the County of .                  a               o'clock _.M;;on the
                          day of                                   20 , by deliveririg to the within'
             named
                                 i each, in person, a true eopy of this citation together with the accompanying copy of the petition,
             having first; attached such copy of sueh petition to such copy of citation and endorsed on sueh copy of citation the
             date of delivery.
                                 'C'otal fee for serving this citation
                      ,..                                                                             Sheriff Account
                      To certify which witness my .hand officially.
    .                                                 .
         ..             .. .                ..                                                             -9KT..         -
      Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 5 of 53
                                                                                  Recelved & Flled 1/17/202010:19 AM
                                                                                  Gabrlel Garcia, District Clerk
                                                                                  Brazos County, Texas
          .
                                                                                  Denise Ray
                                                                                  Envelope# - 40049960

                                    CAUSE NO?0-000140-CV-361


    JAMES RANDEL 1VIATSON,                       §              IN THE DISTRICT COURT
    MARGARET MATSON,                             §
                                                 §
              Plaintiffs,                        §
_                                                §
    vs.                                          §              OF BRAZOS COUNTY, TEXAS
                                                 §
    TRAVELERS LLOYDS OF TEXAS                    §
    INSURANCE COMPANY,                           §
                                                 §
              Defendant.                         §              361st JUDICIAL DISTRICT


                                 PLAINTIFFS' ORIGINAL PETITION

    TO THE HONORABLE JUDGE OF SAID COURT:

              COME NOW, Plaintiffs JAMES RANDEL MATSON and MARGARET MATSON (the

    "MATSONS"), and complains of Defendant TRAVELERS LLOYDS OF TEXAS INSURANCE

    COMPANY ("TRAVELERS"). In support of such . claims and causes of action, Plaintiffs

    respectfully show unto this Honorable Court and Jury as follows:

                                   I. DISCOVERY CONTROL PLAN

              1.1    Discovery in this case should be conducted in accordance with a Leve13 tailored

    discovery control plan pursuant to Texas Rule of Civil Procedure 190.4. Plaintiffs affirmatively

    plead this suit is not governed by the expedited-actions process in Texas Rule of Civil Procedure

    169, as Plaintiffs seek monetary relief over $100,000.

                                              U. PARTIES

              2.1 Plaintiffs, JAMES RANDEL MATSON and MARGARET MATSON, are

    residents of Brazos County, Texas.

              2.2    Defendant, TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY, is a



    PLAINTIFFS' ORIGINAL PETITION                                                             PnGE -1-
  Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 6 of 53




foreign company engaged in the business of insurance in this state. It may be served with

process by serving its registered agent, Corporation Service Company, by certified mail, return

receipt requested, at 211 East 7h Street, Suite 620, Austin, Texas 78701-3218, or wherever it

may be found. Plaintiffs request citation be issued and E-served to Plaintiffs' attorney's office at

this time if possible; or mailed back to Plaintiffs' attorney's office if not.

                               M.    JURISDICTION AND VENUE

        3.1     This Court has jurisdiction over this case in that the amount in controversy

exceeds the minimum jurisdictional limits of this Courf..

        3.2     Venue is proper in Brazos County, Texas, because all or a substantial part of the

events giving rise to the lawsuit occurred in this county, and the insured properry that is the basis

of this lawsuit is located in Brazos County, Texas.

                        IV. AGENCY AND RESPONDEAT SUPERIOR

        4.1     Whenever in this Petition it is alleged that Defendant did any act or thing, it is

meant that Defendant or its agents, officers, servants, employees, or representatives did such a

thing. It was also done with the full authorization or ratification of Defendant or done in the

normal routine, course and scope of the agency or employment of Defendant or its agents,

officers, servants, employees, or representatives.

                                 V. CONDITIONS PRECEDENT

        5.1     All conditions precedent to recovery have been performed, waived, or have

occurred.

                         VI. FACTS APPLICABLE TO ALL COUNTS

        6.1 The MATSONS are the owners of a Texas Homeowner's Policy number

988490485-676-1 issued by TRAVELERS (the "Policy")



PLAINTIPFS' ORIGINAL PETITION                                                               PAGE -2-
  Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 7 of 53




         6.2   The MATSONS own the insured property, which is specifically located at 1002

Park Place, College Station, Texas 77840 (the "Property").

         6.3   TRAVELERS, or its agent(s), sold the Policy, insuring and covering the Property

against damages from storm-related events, to Plaintiffs.

         6.4   On or about May 1, 2018, the MATSONS experienced a storm(s) that damaged

the Properry. In its track, the storm(s) left behind widespread damage to the Property, Plaintiffs'

home.

         6.5 The MATSONS timely submitted a claim to TRAVELERS. TRAVELERS

assigned various adjusters to adjust the claim. However, TRAVELERS and its agents were not

diligent in investigating Plaintiffs' loss. TRAVELERS failed to timely and accurately

investigate the covered loss. TRAVELERS assigned claim number H6Q3037 to the

MATSONS' claim.

         6.6   Ultimately, TRAVELERS, inspected the MATSONS' property after the storm(s).

During the inspection, TRAVELERS, was tasked with the responsibility of conducting a

thorough and reasonable investigation of the MATSONS' claim, including determining the cause

of, and then quantifying the damage done to the MATSONS' home.

         6.7   TRAVELERS prepared a repair estimate which did not account for all of the

covered damages. Further, even the damages that were accounted for were vastly under-scoped.

Thus, Defendant TRAVELERS demonstrated it did not conduct a thorough investigation of the

claim.

         6.8 Defendant TRAVELERS failed to fairly evaluate and adjust the MATSONS'

claim as they are obligated to do under the Policy and Texas law. By failing to properly




PLAINTIFFS' ORIGINAL PETITION                                                              PAGE -3-
  Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 8 of 53




investigate the claim and wrongfully denying full coverage to the MATSONS, TRAVELERS

engaged in unfair settlement practices by misrepresenting material facts to the MATSONS.

       6.9     Defendant TRAVELERS failed to perform its contractual duty to adequately

compensate the MATSONS under the terms of the Policy. Specifically, Defendant

TRAVELERS failed and refnsed to properly pay proceeds for. the Policy, although due demand

was made for proceeds to be paid in an amount sufficient to cover the damaged property, and all

conditions precedent to recovery upon the Policy had been carried out and accomplished by the

MATSONS. Defendant TRAVELERS's conduct constitutes a material breach of the insurance

contract.

       6.10 Defendant TRAVELERS misrepresented to the MATSONS that the damage to

the Property was not covered under the Policy, even though the damage was caused by a covered

peril. Defendant's conduct constitutes a violation of the Unfair Settlement Practices specified in

Tex. Ins. Code § 541.060(a)(1).

       6.11 Defendant TRAVELERS's repair estimate under-scoped the covered damages

and misrepresented the benefits under the Policy, which promised to pay the amount of loss to

the MATSONS. Defendant's conduct constitutes a violation of the Misrepresentation Regarding

Policy or Insurer section specified in Tex. Ins. Code § 541.051(1)(B).

       6.12 Defendant TRAVELERS failed to make an attempt to settle the MATSONS'

claims in a prompt and fair manner, although they were aware of its liability to the MATSONS

was reasonably clear under the Policy. Defendant's conduct constitutes a violation of the Unfair

Settlement Practices specified in Tex. Ins. Code § 541.060(a)(2)(A).

       6.13 Defendant TRAVELERS failed to explain to the MATSONS why full payment

was not being made. Furthermore, Defendant did not communicate that future payments would



PLAINTIFFS' ORIGINAL PETITION                                                             PAGE -4-
  Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 9 of 53




be forthcoming to pay for the entire losses covered under the Policy, nor did Defendant provide

any explanation for the failure to adequately settle the MATSONS' claims, in violation of Tex.

Ins. Code § 541.060(a)(3).

       6.14 Defendant TRAVELERS failed to affirm or deny coverage of the MATSONS'

claim within a reasonable time. Specifically, the 1VIATSONS did not receive timely indication of

acceptance or rejection, regarding the full and entire claim, in writing from Defendant.

Defendant's conduct constitutes a violation of the Unfair Settlement Practices specified in Tex.

Ins. Code § 541.060(a)(4).

       6.15 Defendant TRAVELERS refused to fully compensate the MATSONS under the

terms of the Policy, even though Defendant failed to conduct a reasonable investigation.

Specifically, Defendant TRAVELERS performed a results/outcome-oriented investigation of

Plaintiffs' claim, which resulted in a biased, unfair and inequitable evaluation of the MATSONS'

losses to the Property. Defendant's conduct constitutes a violation of the Unfair Settlement

Practices specified in Tex. Ins. Code § 541.060(a)(7).

       6.16 Defendant TRAVELERS misrepresented the insurance policy sold to the

MATSONS by (1) making an untrue statement of material fact regarding coverage; (2) failing to

state a material fact necessary to make other statements made not misleading, considering the

circumstances under which the statements were made; (3) making a statement in a manner that

would mislead a reasonably prudent person to a false conclusion of a material fact regarding

coverage; (4) making a material misstatement of law; and/or (5) failing to disclose a matter

required by law to be disclosed, including failing to make a disclosure in accordance with

another provision of the Texas Insurance Code, in violation of Section 541.061 of the same.




PLAINTIFFS' ORIGINAL PETITION                                                            PAGE -5-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 10 of 53




       6.17 Defendant TRAVELERS failed to meet its obligation under the Texas Insurance

Code regarding timely acknowledging Plaintiffs' claim, beginning an investigation of the

MATSONS' claim, and requesting all information reasonably necessary to investigate the

MATSONS' claim within the statutorily mandated deadline. Defendant's conduct constitutes a

violation of the Prompt Payment of Claims subchapter specified in Tex. Ins. Code § 542.055.

       6.18 Defendant TRAVELERS failed to accept or deny the MATSONS' full and entire

claim within the statutory mandated deadline of receiving all necessary information.

Defendant's conduct constitutes a violation of the Prompt Payment of Claims subchapter

specified in Tex. Ins. Code § 542.056.

       6.19 Defendant TRAVELERS failed to meet its obligations under the Texas Insurance

Code regarding payment of claims without delay. Specifically, Defendant has delayed full

payment of Plaintiffs' claim longer than allowed and, to date, the MATSONS have not yet

received full payment for their claim. Defendant's conduct constitutes a violation of the Prompt

Payment of Claims subchapter specified in Tex. Ins. Code § 542.058.

       6.20 From the point in time the MATSONS' claim was presented to Defendant

TRAVELERS, the liability of Defendant to pay the full claim in accordance with the terms of the

Policy was reasonably clear. However, Defendant TRAVELERS has refused to pay the

MATSONS in full, despite there being no basis whatsoever on which a reasonable insurance

company would have relied to deny the full payment. Defendant's conduct constitutes a breach

of the common law duty of good faith and fair dealing.

       6.21 As a result of Defendant's wrongful acts and omissions, the MATSONS were

forced to retain the professional services of the attorney and law firm who are representing the

MATSONS with respect to these causes of action. On or about November 12, 2019, the



PLAINTIFFS' ORIGINAL PETITION                                                           PAGE -6-
  Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 11 of 53
                                                 ®




MATSONS' counsel sent a letter of representation requesting various documents related to the

storm(s), including a certified true copy of the complete policy covering the properry on the date

of loss, with all endorsements.

        6.22 On or about November 15, 2019, the MATSONS' counsel sent a Texas Insurance

Code 542A Notice and Texas Deceptive Trade Practices Act ("DTPA") Demand letter to the

Defendant. The letter gave Defendant a statement of the acts or omissions giving rise to the

claim and included the specific amount alleged to be owed by the insurer on the claim for

damage to or loss of a covered property, as well as the amount of reasonable and necessary

attorney's fees incurred by Plaintiffs as of the date of the Notice. The letter also informed

Defendant of potential violations under the DTPA and Insurance Code related to its handling and

adjusting of Plaintiffs' claim and potential claims, including attorney's fees, statutory penalty

interest, and additional damages arising from those violations. The Notice and Demand letter

provided Defendant with the statutorily mandated sixty days to respond, and an opportunity to

resolve the claim without extended litigation costs. The letter was submitted with a line-itemed

Xactimate damage estimate with color photos, detailing the exact damages at the Property and

the costs to repair it. Defendant acknowledged the letter through counsel, then requested to

inspect, photograph, and evaluate the properry made the basis of the insurance claim in a letter to

the MATSONS' counsel dated December 13, 2019. That re-inspection took place on December

17, 2019. On January 14, 2020 Defendant, through counsel, sent another letter maintaining its

previous claim position; satisfying the sixty-one day statutory notice requirement, as well as the

statutory requirement . that Defendant either deny a DTPA and Insurance Code Demand or be

allotted a sixty-day time period to attempt to resolve the claim before a Petition is to be filed.




PLAINTIFFS' ORIGINAL PETITION                                                                 PAGE -7-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 12 of 53




        6.23 To date, Defendant TRAVELERS has failed to and refused to pay the MATSONS

for the proper repair of the property. The MATSONS' experience is not an isolated case. The

acts and omissions of Defendant committed in this case, or similar acts and omissions, occur

with such frequency that they constitute a general business practice of Defendant with regard to

handling this type of claim. Defendants' entire process is unfairly designed to reach favorable

outcomes for the company at the expense of the policyholder.

                                           VII. COUNTS

       7.1      Plaintiffs incorporate by reference all facts, statements, and allegations set forth in

all previous paragraphs, as if set forth in full in each cause of action that follows.

       7.2     COUNT 1— BREACH OF CONTRACT

               a.      At the time of the loss, Plaintiffs had valid, enforceable insurance contract

       in place, issued by Defendant (the "Policy"). Plaintiffs were the insureds of the contract.

       Plaintiffs fully performed their contractual obligations by making premium payments as

       required by the insurance contract, and at all times complied fully with all material

       provisions of the Policy.

               b.      According to the Policy that Plaintiffs purchased, Defendant

       TRAVELERS had the duty to investigate and pay Plaintiffs' policy benefits for claims

       made for covered damages, including additional benefits under the Policy, resulting from

       the damages. As a result of these damages, which result from covered perils under the

       Policy, the Plaintiffs' home has been damaged. .

               C.      Defendant TRAVELERS's failure to properly investigate and refusal, as

       described above, to pay the adequate compensation as it is obligated to do under the

       terms of the Policy in question and under the laws of the State of Texas, constitutes a



PLAINTIFFS' ORIGINAL PETITION                                                                 PAGE -8-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 13 of 53




      material breach of Defendant TRAVELERS's contract with Plaintiffs. As a result of this

      breach of contract, Plaintiffs have suffered the damages that are described in this Petition,

      the producing cause of which is Defendant's actions.

       7.3     COUNT 2— PROMPT PAYMENT OF CLAIMS; VIOLATION OF TEXAS
                        INSURANCE CODE §542, ET SEQ.

               a.     Under the Texas Insurance Code, Defendant TRAVELERS had a duty to

      investigate and pay Plaintiffs' claim under the Policy in a timely manner. Defendant

      TRAVELERS violated Chapter 542 of the Texas Insurance Code by not timely:

      (1) commencing its investigation of the claim; (2) requesting information needed to

      investigate the claim; (3) communicating with its insured regarding the status of its

      investigation, including failing to accept or reject Plaintiffs' claim in writing within the

      statutory timeframe; (4) conducting its investigation of the claim; and (5) paying the

      claim.

               b.     All of the above-described acts, omissions, and failures of Defendant are a

      producing cause of Plaintiffs' damages that are described in this Petition. Defendant

      TRAVELERS is therefore liable under Chapter 542 for penalty interest at the rate set

      forth in the statute, and attomey's fees taxed as costs of this suit.

               C.     Additionally, if it is determined Defendant TRAVELERS owes Plaintiffs

      any additional money on Plaintiffs' claim, then Defendant has automatically violated

      Chapter 542 in this case.

      7.4      COUNT 3— UNFAIR INSURANCE PRACTICES; VIOLATION OF
                        TEXAS INSURANCE CODE § 541, ET SEQ.

               a.    As an insurer, Defendant TRAVELERS owes statutory duties to Plaintiffs

      as its insured. Specifically, the Texas Insurance Code prohibits Defendant TRAVELERS



PLAINTIFFS' ORIGINAL PETITION                                                             PAGE -9-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 14 of 53




       from engaging in any unfair or deceptive act or practice in the business of insurance.

              b.       By its acts, omissions, failures, and conduct, Defendant TRAVELERS has

       engaged in unfair and deceptive acts or practices in the business of insurance in violation

       of 541 of the Texas Insurance Code. Such violations include, without limitation, all the

       conduct described in this Petition, plus Defendant's unreasonable delays and under-

       scoping in the investigation, adjustment, and resolution of the Plaintiffs' claim, plus

       Defendant's failure to pay for the proper repair of the Plaintiffs' home on which liability

       had become reasonably clear. They further include Defendant's failure to give Plaintiffs

       the benefit of the doubt. Specifically, Defendant TRAVELERS are guilty of the

      following unfair insurance practices:

                       i.     Misrepresenting to Plaintiffs pertinent facts or policy provisions

              relating to the coverage at issue;

                       ii.    Failing to attempt in good faith to effectuate a prompt, fair, and

              equitable settlement of claim submitted in which liability had become reasonably

              clear;

                       iii.   Failing to provide promptly to a policyholder a reasonable

              explanation of the basis in the insurance policy in relation to the facts or

              applicable law for the denial of a claim or for the offer of a company's settlement;

                       iv.    Failing to affirm or deny coverage of Plaintiffs' claim within a

              reasonable time;

                       V.     Refusing to pay Plaintiffs' claim without conducting a reasonable

              investigation with respect to the claim; and

                       vi.    Misrepresenting the insurance policy sold to Plaintiffs by (1)



PLAINTIFFS' ORIGINAL PETITION                                                            PAGE -10-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 15 of 53




              making an untrue statement of material fact regarding coverage; (2) failing to

             state a material fact necessary to make other statements made not misleading,

             considering the circumstances under which the statements were made; (3)

             making a statement in a manner that would mislead a reasonably prudent person

             to a false conclusion of a material fact regarding coverage; (4) making a material

             misstatement of law; and/or (5) failing to disclose a matter required by law to be

             disclosed, including failing to make a disclosure in accordance with another

             provision of the Texas.Insurance Code.

             C.      Defendant TRAVELERS has also breached the Texas Insurance Code

      when it breached its duty of good faith and fair dealing. Defendant's conduct as

      described herein has resulted in Plaintiffs' damages that are described in this Petition.

             d.      All of the above-described acts, oinissions, and failures of Defendant are a

      producing cause of Plaintiffs' damages that are described in this Petition, and were done

      knowingly and/or intentionally as that term is used in the Texas Insurance Code.

      7.5    COUNT 4— DTPA; VIOLATIONS OF TEXAS BUSINESS AND
                     COMIVIERCE CODE § 17.46, ET SEQ.

             a.      Plaintiffs are individuals who sought and acquired a good, the Policy that

      is the subject of the suit, by purchase, from the Defendant. They also sought and

      acquired the service and adjustment of claims under that policy, a service that was

      "furnished in connection with the sale or repair of goods," as defined by the DTPA. This

      qualifies Plaintiffs as consumers of goods and services provided by Defendant as defined

      by the Texas Deceptive Trade Practices Act ("DTPA"), codified under Chapter 17 of the

      Texas Business and Commerce Code. The Plaintiffs have met all conditions precedent to

      bringing this cause of action against Defendants. Specifically, Defendant's violations of


PLAINTIFFS' ORIGINAL PETITION                                                             PAGE -11-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 16 of 53




       the DTPA include without limitation, the following matters.

              b.      By its acts, omissions, failures, and conduct that are described in this

       Petition, Defendant TRAVELERS has committed false, misleading, or deceptive acts or

       practices in violation of § 17.46(b)(2), (3), (5), (7), (11), (12), (13), (20), and (24) of the

       DTPA. In this respect, Defendant's violations include without limitation:

                      i.      Unreasonable delays in the investigation, adjustment and

              resolution of Plaintiffs' claim, during which Defendant employed a series of

              alleged "independent adjusters" under the control of Defendant, that caused

              confusion to Plaintiffs as to whom was representing whom, and had whose best

              interests in mind. This gives Plaintiffs the right to recover under Section

              17.46(b)(2) and (3) of the DTPA;

                      ii.     As described in this Petition, Defendant represented to Plaintiffs

              that the insurance policy and Defendant's adjusting and investigative services had

              characteristics, uses, or benefits that it did not have, which gives Plaintiffs the

              right to recover under Section 17.46(b)(5) of the DTPA;

                      iii.    As described in this Petition, Defendant represented to Plaintiffs

              that the insurance policy and Defendant's adjusting and investigative services

              were of a particular standard, quality, or grade when they were of another in

              violation of Section 17.46(b)(7) of the DTPA;

                      iv.     As described in this Petition, Defendant represented to Plaintiffs

              that the insurance policy and Defendant's adjusting and investigative services

              conferred or involved rights, remedies, or obligations that it did not have, which

              gives Plaintiffs the right to recover under Section 17.46(b)(12) of the DTPA;



PLAINTIFFS' ORIGINAL PETITION                                                               PAGE -12-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 17 of 53




                    V.      Defendant knowingly made false or misleading statements of fact

             concerning the need for replacement of roofing systems, which gives Plaintiffs the

             right to recover under Section 17.46(b)(13) of the DTPA;

                    vi.     Defendant breached an express and / or implied warranty that the

             damage caused by the subject storm(s) would be covered under the insurance

             policies. This entitles the Plaintiffs to recover under Sections 17.46(b)(12) and

             (20) and 17.50(a)(2) of the DTPA;

                    vii.    Defendant failed to disclose information concerning the insurance

             policy which was known at the tixrie of the transaction where the failure to

             disclose such information was intended to induce the Plaintiffs into a transaction

             into which the Plaintiffs would not have entered had the information been

             disclosed. This gives Plaintiffs the right to recover under Section 17.46(b)(24) of

             the DTPA;

                    viii.   Defendant's actions, as described in this Petition, are

             unconscionable in that it took advantage of Plaintiffs' lack of knowledge, ability,

             and experience to a grossly unfair degree. Defendant's unconscionable conduct

             gives Plaintiffs the right to relief under Section 17.50(a)(3) of the DTPA; and

                    ix.     Defendant's conduct, acts, omissions, and failures as described in

             this Petition, are unfair practices in the business of insurance in violation of

             Section 17.50(a)(4) of the DTPA, under which violations of Chapter 541 of the

             Texas Insurance Code are an enabling statute.

             C.     All of the above-described acts, omissions, and failures of Defendant are a

      producing cause of Plaintiffs' damages that are described in this Petition. All of the



PLAINTIFFS' ORIGINAL PETITION                                                           PAGE -13-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 18 of 53




       above-described acts, omissions, and failures of Defendant were done knowingly and

       intentionally, as those terms are used and defined in the Texas Deceptive Trade Practices

       Act.

       7.6    COUNT 5— BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

              a.     By its acts, omissions, failures, and conduct, Defendant has breached its

       common law duty of good faith and fair dealing by failing to pay the proper amounts on

       Plaintiffs' entire claim without any reasonable basis, and by failing to conduct a

      reasonable investigation to determine whether there was a reasonable basis for this

      denial. Defendant has also breached this duty by unreasonably delaying payment of

      Plaintiffs' entire claim, and by failing to settle Plaintiffs' entire claim because Defendant

      knew or should have laiown that it was reasonably clear that the claim was covered.

      These acts, omissions, failures, and conduct of Defendant are a proximate cause of

      Plaintiffs' damages.

      7.7     COUNT 6 — MISREPRESENTATION

              a.     Defendant TRAVELERS is liable to Plaintiffs under the theories of

      intentional misrepresentation, or in the alternative, negligent misrepresentation.

      Defendant TRAVELERS did not inform Plaintiffs of certain exclusions in the policy.

      Misrepresentations were made by Defendant TRAVELERS or its agents, with the

      intention that they should be relied upon and acted upon by Plaintiffs, who relied on the

      misrepresentations to their detriment. As a result, Plaintiffs have suffered damages,

      including but not limited to loss of the Property, loss of use of the Property, mental

      anguish and attorney's fees. Defendant TRAVELERS is liable for these actual

      consequential and penalty-based damages.



PLAINTIFFS' ORIGINAL PETITION                                                            PAGE -14-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 19 of 53




                               VIII. WAIVER AND ESTOPPEL

        8.1     Defendant is waived and is estopped from asserting any coverage defenses,

conditions, exclusions, or exceptions to coverage not contained in any reservation of rights letter

to the Plaintiffs.

                           IX. DAMAGES / CLAIMS FOR RELIEF

        9.1     All the damages described and sought in this Petition are within the jurisdictional

limits of the Court and exceed an aggregate amount of monetary relief over $200,000 but not

more than $1,000,000.

        9.2     The above described acts, omissions, failures, and conduct of Defendants caused

Plaintiffs' damages, which include, without limitation, (1) the cost to properly repair Plaintiffs'

home, (2) any investigative and engineering fees incurred by Plaintiffs, (3) court costs, and (4)

attorney's fees. The Plaintiffs are entitled to recover consequential damages from Defendants'

breach of contract. The Plaintiffs are also entitled to recover the amount of Plaintiffs' claim plus

interest on the amount of the claim, under Chapter 542 of the Texas Insurance Code, as damages

each year at the rate determined on the date of judgment by adding five percent to the interest

rate determined under Section 304.003 of the Texas Finance Code, accruing beginning on the

date the claim was required to be paid. This interest is in addition to prejudgment interest.

       9.3      Defendant has also "knowingly" and "intentionally" committed deceptive trade

practices and unfair insurance practices as those terms are defined in the applicable statutes.

Because of Defendant's knowing and intentional misconduct, Plaintiffs are entitled to additional

damages as authorized by Section 17.50(b)(1) of the DTPA, which allows recovery of up to three

times economic damages. Where there is an enabling statnte for the DTPA, as there is here with

the Texas Insurance Code, Plaintiffs are entitled to recovery of up to three times actual damages.



PLAINTIFFS' ORIGINAL PETITION                                                              PAGE -15-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 20 of 53




Plaintiffs are further entitled to the additional damages that are authorized by Chapter 541 of the

Texas Insurance Code.

        9.4    Defendant's breach of its duty of good faith and fair dealing owed to Plaintiffs

was done intentionally, with a conscious indifference to the rights and welfare of Plaintiffs, as

defined in Chapter 41 of the Texas Civil Practice and Remedies Code. These violations by

Defendant are the type of conduct which the State of Texas protects its citizens against by the

imposition of exemplary damages. Therefore, Plaintiffs seek the recovery of exemplary damages

in the amount to be determined by the fmder of fact that is sufficient to punish Defendant for its

wrongful conduct and to set an example to deter Defendant and others similarly situated from

committing similar acts in the future.

                                    X. ATTORNEY'S FEES

       10.1 As a result of Defendant's conduct that is described in this Petition, Plaintiffs

have been forced to retain the undersigned law firm and attomey to prosecute this action, and has

agreed to pay reasonable attorney's fees. Plaintiffs are entitled to recover these attorney's fees

under Chapter 38 of the Texas Civil Practice and Remedies Code, Chapters 541 and 542 of the

Texas Insurance Code, and Section 17.50 of the DTPA.

                                         XI. DISCOVERY

       11.1 Under Texas Rule of Civil Procedure 194, the Defendant is requested to disclose

within fiffty (50) days of service of this request, the information of material described in Texas

Rule of Civil Procedure 194.2(a) through (1). Plaintiffs' Requests for Disclosure, Requests for

Production, Interrogatories, and Requests for Admissions are attached, for service at the time of

service of this Petition, and incorporated herein by reference.




PLAINTIFFS' ORIGINAL PETITION                                                            PAGE -16-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 21 of 53




                                      XII. JURY DEMAND

        12.1 Plaintiffs demand a jury trial and tenders the appropriate fee with this Petition.

                                          XIII. PRAYER
                                                               ,
        WfEREFORE, PREMISES CONSIDERED, Plaintiffs JAMES RANDEL MATSON

and MARGARET 1VIATSON pray that Defendant TRAVELERS LLOYDS OF TEXAS

INSURANCE COMPANY be cited to appear and answer herein, and that upon trial hereof, said

Plaintiffs have and recover such sums as would reasonably and justly compensate Plaintiffs in

accordance with the rules of law and procedure, as to economic damages, actual damages,

consequential damages, statutory penalty interest, treble damages under the Texas Deceptive

Trade Practices Act and Texas Insurance Code, and all punitive and exemplary damages as may

be found. In addition, Plaintiffs request the award of attorney's fees for the trial and any appeal

of this case, for all costs of court, for prejudgment and post judgment interest, at the highest rate

allowed by law, and for any other and further relief, at law or in equity, to which Plaintiffs may

show themselves to be justly entitled.

                                                      Respectfully submitted,

                                                      THE CORONA LAW FIRM, PLLC


                                                      By: ls/ Jesse S. Corona

                                                      Jesse S. Corona
                                                      Texas Bar No. 24082184
                                                      12807 Haynes Road, Bldg. E
                                                      Houston, Texas 77066
                                                      Telephone: 281-8 82-3 531
                                                      Facsimile: 713-678-0613
                                                      Jesse@theCoronaLawfirm.com

                                                      ATTORNEY FOR PLAINTIFFS




PLAINTIFFS' ORIGINAL PETITION                                                              PAGE -17-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 22 of 53




                 PLAINTIFFS' REOUESTS FOR DISCLOSURE
      TO DEFENDANT, TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY

TO:     TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY, Defendant

        Pursuant to Rule 194, you are requested to disclose, within fifty (50) days of service of
this request, the information requested below.

                                                    Respectfully submitted,

                                                    THE CORONA LAW FIRM, PLLC


                                                    By: ls/ Jesse S. Corona

   THES'TA i c U= i cXAS, C'.66N 7 Y JF$RAZO$       Jesse S. Corona
                                                    Texas Bar No. 24082184
                                                    12807 Haynes Road, Bldg E
                ' :--                               Houston, Texas 77066
                                                    Telephone: 281-882-3531
                             'Y
                             ~j%
                              ~,                    Facsimile: 713-678-0613
                             ~
                                                    Jesse@theCoronaLawfirm.com

                                                    ATTORNEY FOR PLAINTIFFS


                        REOUESTS FOR DISCLOSURE TO DEFENDANT

REOUEST FOR DISCLOSURE 194.2(a): The correct names of the parties to the lawsuit.
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(b): Name, address, and telephone number of any
potential parties.
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(c): The legal theories and, in general, the factual bases
of the responding party's claims or defenses (the responding party need not marshal all evidence
that may be offered at trial).
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(d):                 The amount and any method of calculating
economic damages.
RESPONSE:




PLAINTIFFS' REQUEST FOR DISCLOSURE                                                      PAGE -18-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 23 of 53




REOUEST FOR DISCLOSURE 194.2(e): The name, address, and telephone number of
persons having knowledge of relevant facts, and a brief statement of each identified person's
connection with the case.
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(1): For any testifying expert:
     1) the expert's name, address, and telephone number;
     2) the subject matter on which the expert will testify;
     3) the general substance of the expert's mental impressions and opinions and a brief
        summary of the basis for them, or if the expert is not retained by, employed by, or
        otherwise subject to the control of the responding parry, documents reflecting such
        information;
     4) if the expert is retained by, employed by, or otherwise subject to the control of the
        responding party:
             A. all documents, tangible things, reports, models, or data compilations that have
                been provided to, reviewed by, or prepared by or for the expert in anticipation
                of the expert's testimony; and
             B. the expert's current resume and bibliography.
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(E): Any indemnity and insuring agreements described
in Rule 192.3(f).
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(h): Any ; settlement agreements described in Rule
192.3(g).
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(i): Any witness statements described in rule 192.3(h).
RESPONSE:

REOUEST FOR DISCLOSURE 194.20): In a suit alleging physical or mental injury and
damages from occurrence that is the subject of case, all medical records and bills that are
reasonably related to the injuries or damages asserted or in lieu thereof, an authorization
permitting the disclosure of such medical records and bills.
RESPONSE:

REOUEST FOR DISCLOSURE 194.2(k): In a suit alleging physical or mental injury and
damages from occurrence that is the subject of case, all medical records and bills obtained by the
responding party by virtue of an authorization furnished by the requesting party.
RESPONSE:

REOUEST FOR DISCLOSURE 194.2Q): The name, address and telephone number of any
person who may be designated as a responsible third party.
RESPONSE:



PLAINTIFFS' REQUEST FOR DISCLOSURE                                                       PAGE -19-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 24 of 53




             PLAINTIFFS' FIRST REOUEST FOR PRODUCTION
    TO DEFENDANT, TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY

TO:    TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY, Defendant

       COME NOW, JAMES RANDEL MATSON and MARGARET MATSON, Plaintiffs in
the above styled and numbered cause, and requires that TRAVELERS LLOYDS OF TEXAS
INSUR.ANCE COMPANY, Defendant, answer the following Requests for Production pursuant
to Rule 196.3 of the Texas Rules of Civil Procedure, and Plaintiffs requires that answers to same
and copies of the original documents be served upon THE CORONA LAW FIRM, PLLC.
Pursuant to Rule 196.3, the documents must be produced as they are kept in the usual course of
business, or organized and labeled to correspond to the requests for production. Pursuant to Rule
196.2, a Response to these Requests shall be served within fifty (50) days after receipt of the
Requests.

                                                    Respectfully submitted,

                                                    THE CORONA LAW FIRM, PLLC


                                                    By: ls/ Jesse S. Corona

                                                    Jesse S. Corona
                                                    Texas Bar No. 24082184
                                                    12807 Haynes Road, Bldg E
                                                    Houston, Texas 77066
                                                    Telephone: 281-882-3531
                                                    Facsimile: 713-678-0613
                                                    Jesse@theCoronaLawfirm.com

                                                    ATTORNEY FOR PLAINTIFFS

                           INSTRUCTIONS AND DEFINITIONS

       1.     Pursuant to the provisions of TEx. R. Civ. P. 196, you are hereby requested to
produce the below designated documents.

       The following terms shall have the meaning indicated below:

       a. "Person" means natural persons, corporations, partnerships, sole proprietorships,
          unions, associations, or any other kind of entity or its agents, servants and employees.
       b. "Document" means any printed, typewritten, mechanically or otherwise recorded
          matter of whatever character including but not without limitation, letters, purchase
          orders, memoranda, telegrams, notes, catalogues, brochures, diaries, reports,
          calendars, inter- and intra-office communications, statement, investigative reports,
          announcements, depositions, answers to ' interrogatories, pleadings, judgments,


PLAINTIFFS' FIItST REQUEST FOR PRODUCTION                                                PAGE -20-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 25 of 53




           newspaper articles, photographs, tape recordings, motion pictures and any carbon or
           photographic copies of any such material if you do not have custody or control of the
           original; and anything else in writing. If any document requested to be identified
           was, but is no longer in your possession or control or is no longer in existence, state
           whether it is (1) missing or lost; (2) destroyed; (3) transferred voluntarily or
           involuntarily to others, and if so, to whom; or (4) otherwise disposed of, and in each
           instance explain the circumstances surrounding an authorization of such disposition
           thereof, state the approximate date thereof and describe its contents.
      c. "You" and "Your" shall mean the party to whom these questions are directed as well
           as agents, employees, attorneys, investigators and all other persons acting for said
           party.
      d. "Misconduct" is defined as an activity, act, or omission to act which result in a breach
          of warranty, express of implied, violation of any statute, regulation, or industry
          standard, whether relating to safety or otherwise, or a breach of any duty of any care.
      e. "Plaintiff' is defined as the party who is propounding these Requests for Production
          to you and any of its agents, servants or employees.
      f. "Occurrence," "collision," "incident" and/or "wreck" and/or the phrase "collision
          made the basis of this suit" shall mean the accident, event or happening as set forth in
          the Plaintiff's petition complaint that has given rise to this lawsuit.
      g. When asked to "describe" a document, state the title, subject matter, author, date,
          addressee, file designation and other identifying designation and the present locations
          and custodian of the document.
      h. The term "statement" includes any written statements signed or otherwise adopted or
          approved by the person making it, and any stenographic, mechanical, electrical,
          magnetic, or other recording, or a transcription thereof, which is a substantially
          verbatim recital of an oral statement by the person making it and contemporaneously
          recorded, or statements as are defined in Texas Rule of Civil Procedure 192.3(h).
      i. "Mobile device" means cellular telephone, smartphone, satellite telephone, pager,
          personal digital assistant ("PDA"), iPad, Google Tablet or any such similar device.
      j. As used herein, the term "information" should be construed in the broad sense. It
          includes reference to both facts and applicable principles. This word should not be
          constraed to be limited by any method of acquisition or compilation and, therefore,
          includes oral information as well as documents.
      k. As used herein, the terms "identify" and/or "identity" mean to provide the following:
          (1) With regard to natural persons, state the name, last known telephone number and
          last known address of the person; the name, address and telephone number of the
          employer of such person; if "you" have a business relationship, direct or indirect with
          such person, or his employer, state the nature of such business relationship; (2)
          With respect to any entity, which is not a natural person, state the name, telephone
          number and last known address of such entity; state the nature of such entity; and if
          "You" have any business relationship with such entity, either direct or indirect, state
          the nature of such relationship.
      1. The term "communication" means any oral or written utterance, notation, or
          statement of any nature whatsoever, by and to whomsoever made, including,
          correspondence, conversations, dialogues, discussions, interviews, consultations,
          agreements, and other understandings, among two or more persons.


PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                PAGE -21-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 26 of 53




       m. The term "or" and the term "and" means the term both "or" and "and" in both
          conjunctive and disjunctive.
       n. The term of any singular form of a term shall include the plural, and the use of a
          plural form of a term shall include the singular.

                     PRIVILEGED OR PROPRIETARY DOCUMENTS

       2.     If any document requested is withheld on the basis of any claim of privilege, you
are hereby requested to produce a privilege log in compliance with the Texas Rules of Civil
Procedure within 15 days of service of your responses containing the below information:

       a. Identifying the person or persons who prepared or authored the document and, if
          applicable, the person or persons to whom the document was sent or shown;
       b. Specifying the date on which the document was prepared or transmitted;
       c. Identifying the subject matter of the document;
       d. Describing the nature of the document (e.g., letter, telegram, etc.);
       e. Stating the number of pages, attachments, and appendices;
       f. Stating the identity of each person who had access to, custody of, and who received a
          copy of the document;
       g. Identifying the present custodian;
       h. Stating the reason why the document was not produced;
       i. Stating briefly why the document is claimed to be privileged or to constitute work
          product; and
       j. Identifying the paragraph of this request to which the document relates.

        3.      If any document relates in any way to a meeting or to any conversation, all
participants in the meeting or conversation are to be identified.

                      ELECTRONICALLY STORED INFORMATION

       4.      For electronically stored information, .please produce, no later than the date of the
commencement of the document production, a discovery log that details the type of information,
the source of information, the discovery request to which the information corresponds, and the
information's electronic ID number. Write all the electronically stored information to a
reasonably usable storage media, such as a CD, DVD, or Flash Drive.
       5.      For electronically stored information, identify every source containing potentially
responsive information that You are not searching or producing.

                           LOST OR DESTROYED DOCUMENTS

       6.     If any document requested has been lost, discarded, or destroyed, you are
requested to submit a written statement no later than the date of the commencement of the
document production, identifying as completely as possible each such document so lost,
discarded or destroyed. Identification of each such document shall include the date of disposal,
manner of disposal, reason for disposal, persons authorizing the disposal, persons having
knowledge of the disposal'and persons disposing of the company.


PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                   PAGE -22-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 27 of 53




                             PRESERVATION OF EVIDENCE

     7.    IT IS REQUESTED THAT ALL DOCUMENTS AND/OR OTHER DATA
COMPILATIONS WHICH MIGHT IIYIPACT ON THE SUBJECT MATTER OF THIS
LITIGATION BE PRESERVED AND THAT ANY, ONGOING PROCESS OF DOCUMENT
DESTRUCTION INVOLVING SUCH DOCUMENTS CEASE.

                              DUTY TO SUPPLEMENT RESPONSES

        8.      Please be further advised that pursuant to Rule 193.5 of the Texas Rules of Civil
Procedure, you have a duty to supplement your answers to these Requests for Production
reasonably promptly after you discover the necessity of supplementation. Such supplemental
responses are to be filed and served upon this party immediately upon receipt of such
information. Pursuant to Rule 193.6 of the Texas Rules of Civil Procedure, should you fail to
properly supplement your answers, the Court may forbid you from introducirig into evidence the
material or information that was not timely disclosed, or from offering testimony of a witness
who was not timely identified. If individuals with knowledge of relevant facts come to your
attention after serving answers to these Requests for Production, . or if any such individuals,
employees, or agents of the Defendant change employment or move before trial, Plaintiff
requests that to be timely informed of such developments.

                              FIRST REOUEST FOR PRODUCTION

REOUEST FOR PRODUCTION NO. 1: The insurance policy in effect on the date of
Plaintiffs' claims(s) making the basis of this suit.
RESPONSE:

REQUEST FOR PRODUCTION NO. 2: The entite claims investigation files generated and
maintained by Defendant in the ordinary course of business pertaining to Plaintiffs' claim(s)
making the basis of this lawsuit.
RESPONSE:

_REOUEST FOR PRODUCTION NO. 3: All training and educational materials which instruct
claims adjusters or claims handlers in handling claims for coverage for property damage,
hurricane damage, hail, water damage, roof and/or wind damage, such as the one(s) experienced
by Plaintiffs, under Defendant's homeowners' insurance policies in Texas. This request is
limited to the last five (5) years.
RESPONSE:

REQUEST FOR PRODUCTION NO. 4: All training and educational materials which instruct
claims adjusters or claims handlers in handling claims for coverage for property damage,
hurricane damage, hail, water damage, roof and/or wind damage, such as the one(s) experienced
by Plaintiffs, under Defendant's homeowners' insurance policies in Texas. This request is
limited to the last five (5) years.
RESPONSE:


PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                PAGE -23-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 28 of 53




REOUEST FOR PRODUCTION NO. 5: All procedure or policy manuals or guides meant to
guide and assist Defendant's claims adjusters or claims handlers in handling claims for property
damage, such as the one(s) experienced by Plaintiffs, including the criteria for and the process
for evaluating whether coverage exists under Deferidant's homeowners' insurance policies in
Texas. This request is limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 6: All procedure or policy manuals or guides meant to
guide and assist Defendant's claims adjusters or claims handlers in handling claims for property
damage, hurricane damage, hail, water damage, roof damages, and/or wind damage to a
residential / commercial structure, such as the one(s) experienced by Plaintiffs, including the
criteria, for and the process for, evaluating whether coverage exists under Defendant's
homeowners / businessowners insurance policies in Texas. This request is limited to the last five
(5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 7: All communications and documents including
electronic between Defendant and Plaintiffs regarding Plaintiffs' claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. 8: All communications and documents, including
electronic, between Defendant and any third party regarding Plaintiffs' claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. 9: All communications and documents, including
electronic, between Defendant and any other Defendant(s) regarding Plaintiffs' claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. 10: All communications and documents, including
electronic, between Defendant's business departments, including all persons part of the
Defendant company, regarding Plaintiffs' claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO.11: All communications and documents Defendant sent
to any other Defendant(s) in this cause of action regarding Plaintiffs or the property, after
Plaintiffs' claim(s) for coverage.
RESPONSE:

REOUEST FOR PRODUCTION NO. 12: All photographs, diagrams, drawings, or other
graphic depictions of Plaintiffs or the Property made the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION N0.13: Any and all documents, reports, data, emails, notes,
photos, videos, manuals, guides, and summaries regarding the insurance claim(s) made the basis
of this lawsuit.


PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                PAGE -24-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 29 of 53




RESPONSE:

REOUEST FOR PRODUCTION NO. 14: All reports and other documents from
governmental agencies or offices regarding Plaintiffs' Property or containing officially kept
information regarding Plaintiffs' property.
RESPONSE:

REOUEST FOR PRODUCTION NO. 15: Any and all claim(s) files and claim reports,
including but not limited to notes, emails, data, photos, videos, manuals, guides, summaries and
claim documents, regarding all homeowner insurance claims made by Plaintiffs under Plaintiffs'
homeowner insurance policy/policies with Defendant, specifically regarding damage to the
exterior and interior of Plaintiffs' Property. This request is limited to the last ten (10) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 16: Any and all records and/or documents explaining
criteria utilized to qualify vendors for the "approved vendors list."
RESPONSE:

REOUEST FOR PRODUCTION NO. 17: Any and"all records and/or documents maintained
by person(s) responsible for maintaining and updating the "approved vendors list."
RESPONSE:

REOUEST FOR PRODUCTION NO. 18: Any and all records and/or documents maintained
by person(s) responsible for creating the criteria utilized to qualify vendors, including contractors
and roofing companies, for the "approved vendors list."
RESPONSE:

REOUEST FOR PRODUCTION NO. 19: All documents, including reports, estimates, data,
emails, testing, sampling, videos, and photographs received by Defendant regarding inspections
of Plaintiffs' Properry made the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 20: Any and all reoords Defendant received, including
those obtained by way of deposition by written questions, regarding Plaintiffs' Property made the
basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 21: Any and all records or documents Defendant has
reviewed and/or obtained regarding Plaintiffs' Properry made the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 22: Any and all claim files Defendant has reviewed
and/or obtained regarding Plaintiffs' Property made the basis of this lawsuit.
RESPONSE:




PLAINTIF"FS' FIRST REQUEST FOR PRODUCTION                                                  PAGE -25-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 30 of 53




REOUEST FOR PRODUCTION NO. 23: Any and all claim files Defendant has reviewed
and/or obtained regarding Plaintiffs' Property made the basis'of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 24: All bulletins or other communications received
from the Texas Department of Insurance, the Texas, Insurance Commissioner, or their agents,
regarding practices in the handling of claims for property damage under Defendant's homeowner
insurance policies in Texas. This request is limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 25: All bulletins or other communications received
from the Texas Department of Insurance, the Texas Insurance Commissioner, or their agents,
regarding practices in the handling of claims for property damage, hurricane damage, hail, water
damage, hail damage, roof damages, and/or wind damage, such as the one(s) experienced by
Plaintiffs, under homeowner/commercial insurance policies in Texas. This request is limited to
the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 26: All materials meant to instruct and guide claims
adjusters under Texas law and/or company policy with regard to unfair claims settlement
practices, unfair claims handling practices, standards to be met in adjusting or handling
Defendant's first party insurance claims, or avoiding charges of bad faith. This request is limited
to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 27: All materials meant to instruct and guide
Defendant's claims adjuster under Texas law and/or company policy with regard to
understanding and complying with the Texas Insurance Code § 541.06 and/or Article 21.21.
This request is specifically limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 28: All materials meant to instruct and guide
Defendant's claims adjusters under Texas law and/or company policy with regard to
understanding and complying with the Texas Insurance Code § 542.055 et seq. and/or Article
21.55. This request is specifically limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 29: Any, and all materials, documents, statements
and/or files that demonstrate Defendant's net worth and Defendant's net income. This request is
limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 30: Any and all materials, documents, statements
and/or files that reflect complaints and/or lawsuits filed by insured against Defendant regarding
the handing, review and/or adjusting of homeowner insurance claims in Texas. This request is
limited to the last five (5) years.


PLAINTTFFS' FIItST REQUEST FOR PRODUCTION                                                 PAGE -26-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 31 of 53




RESPONSE:

REOUEST FOR PRODUCTION NO. 31: A copy of each advertisement Defendant has used,
published and/or distributed, through any means, in Texas. This request is limited to the last five
(5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 32: Any and all materials, handouts, manuals, outlines,
articles and/or documents used or relied upon by Defendant to conduct any seminars and/or
continuing education classes for Defendant's employees and/or independent adjusters, regarding
the adjusting and/or handling of homeowner insurance claims, commercial insurance claims, and
property damage claims, hurricane claims, water damage claims, roof damage claims, and/or
wind damage claims in Texas. This request is limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 33: Any and all materials, handouts, manuals, outlines,
articles and/or documents issued by Defendant to claims representatives and/or adjusters, or
received by claims representatives and/or adjusters,. or relied upon by claims representatives
and/or adjusters, pertaining to the adjusting and/or handling of homeowner insurance claims,
commercial insurance claims, property damage claims; hurricane claims, water damage claims,
roof damage claims, and/or wind damage claims in Texas. This request is limited to the last five
(5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 34: Ariy and all reference materials, handouts,
manuals, outlines, articles, and/or documents distributed and/or disbursed to Defendant's
employer, employees, agents, and/or representatives in connection with attendance at seminars
and/or continuing education classes regarding the . adjusting andlor handling of homeowner
insurance claims., commercial insurance claims, and property damage, hurricane claims, hail,
water damage, roof damage claims and/or wind damage claims in Texas, within the last five (5)
years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 35: Any and all materials reflecting Defendant's
attendance policies for adjusters and claims representatives at seminars and/or continuing
education classes regarding the adjusting and/or handling of homeowner insurance claims,
commercial insurance claims, property damage claims, .hurricane claims, water damage claims,
roof damage claims, and/or wind damage claims in Texas. This request is limited to the last five
(5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 36: Any and all materials, documents, files, and/or
reports sent to Defendant by its employer, employees, agents, and/or representatives on a
monthly, weeldy, or daily basis regarding Plaintiffs' claim(s). Include any and all field notes and
summaries of the room-by-room scope of Plaintiffs' Property made the basis of this lawsuit.
RESPONSE:


PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                  PAGE -27-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 32 of 53




REOUEST FOR PRODUCTION NO. 37: Any and all materials, documents, files, and/or
reports containing list(s) of contractors and/or roofing companies that have been approved and/or
recommended for performance of services for Defendant in Texas, specifically related to
homeowner insurance claims. This request is limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 38: Any and all computer programs, electronic data,
documents, and/or manuals used by the adjusters and claims representatives to perform property
damage estimates relating to homeowner insurance claims in Texas, including a complete copy
of the computer program used to adjust Plaintiffs' claim(s). This request is limited to the last
five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 39: Any and all reference materials, handouts,
manuals, outlines, articles, and/or documents that have been distributed by and/or disbursed to
Defendant regarding the price estimates of contractors and changes of those estimates within
different geographical areas of the State of Texas. This request is limited to the last five (5)
years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 40: Any and all materials, documents, files and/or
reports of contractors and roofing companies that have been approved and/or recommended for
performance of services for Defendant in Texas. This request is limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 41: Any and all materials, documents, files, invoices,
and/or reports of any and all contractors and roofmg companies retained to investigate, inspect,
and/or evaluate Plaintiffs' claim(s) made the basis of this lawsuit, prepared on behalf of the
Defendant.
RESPONSE:

REOUEST FOR PRODUCTION NO. 42: Any and all materials, documents, files, invoices,
and/or reports of any and all contractors and roofmg companies retained to investigate, inspect,
and/or evaluate claims similar in nature to Plaintiffs' claim(s) asserted in this lawsuit, prepared
on behalf of Defendant. This request is limited to the State of Texas. This request is specifically
limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 43: A complete copy of the entire personnel file(s) of
any and all adjusters assigned to Plaintiffs' claim(s) made the basis of this lawsuit. This request
is specifically limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 44: The most recent address maintained on file for any
and all adjusters assigned to Plaintiffs' claim(s) made the basis of this lawsuit.


PLAINTIFFS' FIItST REQUEST FOR PRODUCTION                                                 PAGE -28-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 33 of 53




RESPONSE:

REOUEST FOR PRODUCTION NO. 45: Any and all documents and/or claim files for
persons or entities that have filed properry damage, hurricane damage, hail, water damage, roof
damage; and/or wind damage claims, such as the one(s) experienced by Plaintiffs, that have been
adjusted by any adjusters and/or adjusting companies on behalf of Defendant.
RESPONSE:

REOUEST FOR PRODUCTION NO. 46: Any and all activity logs relating to Plaintiffs'
claim(s) for property damage, hurricane damage, hail, water damage, roof damage, and/or wind
damage to Plaintiffs' property, and specifically, the claim(s) made the basis of this suit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 47: Any and all documents reflecting company
guidelines, procedures, or policies that serve as criteria for evaluating whether claims are
covered or excluded by any policy provisions Defendant contends applied to Plaintiffs' claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. 48: Any and all organizational charts for Defendant.
RESPONSE:

REOUEST FOR PRODUCTION. NO. 49: Any and all organizational charts or diagrams for
each department, unit, or section of Defendant to which Plaintiffs' claim(s) was assigned.
RESPONSE:

REOUEST FOR PRODUCTION NO. 50: Any and all charts or diagrams reflecting the chain
of command or supervisory hierarchy relating to each person involved in handling Plaintiffs'
claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. 51: Any and all claim(s)' and underwriting files for
each claim(s) involving property damage, hurricane damage, hail, water damage, roof damage,
and/or wind damage to Plaintiffs' Property made by Defendant, or investigated by any and all
adjusters assigned to Plaintiffs' claim(s) made the basis of this lawsuit in Texas. This request is
limited to the last five (5) years.                           _
RESPONSE:

REOUEST FOR PRODUCTION NO. 52: Any and all documents reflecting or relating to
Defendant's decision to pay or deny additional expenses to or on behalf of Plaintiffs in this case.
RESPONSE:

REOUEST FOR PRODUCTION NO. 53:                      Any and all records reflecting payment to
Plaintiffs' claim(s) made the basis of this suit.
RESPONSE:




PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                  PAGE -29-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 34 of 53




REOUEST FOR PRODUCTION NO. 54: Any and all documents, including correspondence
and checks, exchanged between Defendant and any and all vendors concerning Plaintiffs'
claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. 55: Any and all documents relating to or reflecting any
and all adjusters assigned to Plaintiffs' claim(s) made the basis of this Lawsuit, from the time of
hiring through the present.
RESPONSE:

REOUEST FOR PRODUCTION NO. 56: Any and all documents relating to the assignment
of Plaintiffs' claim(s) to any and all adjusters assigned to, Plaintiffs' claim(s) made the basis of
this lawsuit, from the time of hiring through the present.
RESPONSE:

REOUEST FOR PRODUCTION NO. 57: Any and all documents relating to or reflecting
referrals of vendors to Plaintiffs or any insured.
RESPONSE:

REOUEST FOR PRODUCTION NO. 58: If you are withholding documents based upon the
assertion of a privilege, please produce a privilege log, detailing with reasonable particularity a
description of the documents withheld, the number of documents, and the applicable privilege
which Defendant claims properly precludes the information discovery.
RESPONSE:

REOUEST FOR PRODUCTION NO. 59: Any and all advanced or specialized certifications
of personnel who inspected, investigated, and/or supervised the adjusting of the claim(s)
pertaining to the Property made the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 60: Any and all documents, including contracts, rules,
guidelines and/or instructions exchanged between Defendant, Plaintiffs and any and all adjusters
assigned to Plaintiffs' claim(s) made the basis of this Lawsuit, from the time of hiring through
the present, and any other entities with whom Defendant worked or communicated regarding the
Property made the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 61: All physical or tarigible items and/or potentially
usable evidence obtained by, or on behalf of, Defendant from the scene of the occurrence made
the basis of this suit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 62: Any and all indemnity agreements between
Defendant and any other person, firm, or corporation,against which a claim of indemnification
might be brought because of the facts in this lawsuit.
RESPONSE:


PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                  PAGE -30-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 35 of 53




REOUEST FOR PRODUCTION NO. 63: Any and all complaint policies and procedures
regarding the handling by Defendant of complaints made by insured homeowners. This request
is limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 64: Copies of all job descriptions of employees that
adjusted or in any way supervised the handling of Plaintiffs' claim(s).
RESPONSE:

REOUEST FOR PRODUCTION NO. 65: All non-privileged e-mails regarding the
investigation, adjusting, and/or handling of the claim(s) made the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 66: All e-mails between Defendant's adjusters, agents,
supervisors, officers, and/or executives regarding changes in the educational programs relating to
the handling of property damage, hurricane damage, hail, water damage, and/or roof damage
claims, such as the one(s) experienced by Plaintiffs.
RESPONSE:

REOUEST FOR PRODUCTION NO. 67: All computer files, databases, electronically-stored
information or computer-stored information regarding the property damage, hurricane damage,
water damage and/or roof damage, such as the one(s) experienced by Plaintiffs, that have been
compiled, prepared, and/or supervised by Defendant, whether or not they are in Defendant's
possession or in the possession of another entity.
RESPONSE:

REOUEST FOR PRODUCTION NO. 68: True and complete copies of all billing records
from any and all independent adjusters regarding the claim(s) made the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 69: True and complete copy of activity logs filed by
the staff and independent adjusters on the file pertaining to the claims(s) made the basis of this
lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 70: Any and all reports, documents, or correspondence
containing the names and locations of all adjusters who have worked on this file to the present.
RESPONSE:

REOUEST FOR PRODUCTION NO. 71: True and complete copies of all billings on the file
from the independent adjusters, including the time sheets or documentation used to justify the
billings.
RESPONSE:




PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                 PnGE -31-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 36 of 53




REOUEST FOR PRODUCTION NO. 72: Any and all reports, documents or correspondence
reflecting the reserving and payment history of indemnity, expenses, and vendors, on this file
including but not limited dates, changes and requested made by the adjusters. This request is
limited to last five (5) years.
RESPONSE•

REOUEST FOR PRODUCTION NO. 73: Any and all lawsuit involving vendors, staff or
management involved with property claims, property damage, hurricane damage, hail, water
damage, roof damage, and/or wind damage claims, such as the one(s) experienced by Plaintiffs,
from 2010 to present.
RESPONSE:

REOUEST FOR PRODUCTION NO. 74: Any and all correspondence and lawsuits
concerning the issues of honesty, conflict of interest, criminal actions, past criminal record,
criminal conduct, fraud investigation and/or inappropriate behavior of any person associated with
the handling of Defendant's claim files, management of property damage, hail, water damage,
roof damage and/or wind damage claims, such as the one(s) experienced by Plaintiffs, including
staff and vendors.
RESPONSE:

REOUEST FOR PRODUCTION NO. 75: Any and all reports, documents or correspondence
reflecting the history of payment and reserves on this •file.
RESPONSE•

REOUEST FOR PRODUCTION NO. 76: Any and all reports, documents or correspondence
containing names of designated individuals who gave testimony as Person Most Knowledgeable
for claims, property damage, hurricane damage, catastrophe, hail damage, water damage, roof
damage, and/or wind damage claims, such as the one(s) experienced by Plaintiffs, for 2010
through the present, along with a list of the lawsuits where testimony was given.
RESPONSE:                                                       '

REOUEST FOR PRODUCTION NO. 77: Any and all training manuals used by vendors to
train their adjusters on property damage, hurricane damage, hail damage, water damage, roof
damage, and/or wind damage, such as the one(s) experienced by Plaintiffs, for Defendant. This
request is limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 78: Any and all correspondence from Defendant to and
from vendors regarding any instructions, procedures, changes, training, payments, and billing for
property damage, hurricane, flood, wind, hail and catastrophe claims, such as the one(s)
experienced by Plaintiffs, for 2010 through the present, including but not limited to computer
disks, e-mails, paperwork, and manuals.
RESPONSE:




PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                PnGE -32-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 37 of 53




REOUEST FOR PRODUCTION NO. 79: Any and all correspondence concerning issues with
billing and claims handling with Defendant's vendors, and/or independent adjusting companies.
This request is limited to the last five (5) years.


REOUEST FOR PRODUCTION NO. 80: Any and all demand letters, lawsuits and/or
subrogation claims filed against any of Defendant's 'vendors, or by any vendors against
Defendant. This request is limited to the last five (5),years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 81: Any and all reports, documents or correspondence
containing lists of attendees, dates, and locations of all meetings conducted by Defendant for all
independent adjusters and Defendant's staff for property damage claims, hurricane damage
claims, flood damage claims, wind damage claims, hail damage claims, water damage claims,
and/or roof damage claims training for claims, such as ,the one(s) experienced by Plaintiffs. This
request is limited to the last five (5) years.
RESPONSE:

REOUEST FOR PRODUCTION NO. 82: Copies of the front and back of each negotiated
check made payable to solely or co-payable to Plaintiffs under Plaintiffs' insurance policy in
effect during the time of the insurance claim(s) made the basis of this lawsuit, and which was
issued by Defendant.
RESPONSE:

REOUEST FOR PRODUCTION NO. 83: Copies of the front and back of each negotiated
check made payable solely or co-payable to Plaintiffs regarding the insurance claim made the
basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 84: Studies commissioned by Defendant, including any
done by a law firm to analyze its claim management strategies, and/or to help it improve
corporate profits.


REOUEST FOR PRODUCTION NO. 85: Affidavits or depositions of the employee(s) who
handled Plaintiffs' claim(s), or their supervisors, in all other cases involving the same or similar
allegations in this case.
RESPONSE:

REOUEST FOR PRODUCTION NO. 86: The entire underwriter's file for underwriting the
insurance policy made the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 87: All notes, reports, documents, or applications
created andlor generated by Defendant's underwriting department relating to the insurance
policy made the basis of this lawsuit.


PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                                   PAGE -33-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 38 of 53




RESPONSE:

REOUEST FOR PRODUCTION NO. 88: Please produce your Claims Service record related
to the claim(s) that forms the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 89: Please produce your Activity Log related to the
claim(s) that forms the basis of this lawsuit.
RESPONSE:

REOUEST FOR PRODUCTION NO. 90: Please produce your claims manual that applies or
applied to this claim up to the time that you received a demand letter from Plaintiffs or were
served with the Petition in this case.
RESPONSE:

REOUEST FOR PRODUCTION NO. 91: Produce all reinsurance treaties that potentially
apply to the insurance policy in related to the claim, whether or not you have or will notify the
reinsurer of the claim.
RESPONSE:




PLAINTIFFS' FIRST REQUEST FOR PRODUCTION                                               PAGE -34-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 39 of 53




              PLAINTIFFS' FIRST SET OF INTERROGATORIES
    TO DEFENDANT, TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY


TO:    TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY, Defendant

        COME NOW, JAMES RANDEL MATSON and.MARGARET MATSON, Plaintiffs in
the above styled and numbered cause, and requires that TRAVELERS LLOYDS OF TEXAS
INSURANCE COMPANY, Defendant, answer 'the following interrogatories under the
provisions of Rule 197 of the Texas Rules of Civil Procedure, and Plaintiffs requires that
answers to same be served upon the THE CORONA LAW FIRM, PLLC no later than fifty (50)
days after the date of the service hereof.

                                                     Respectfully submitted,

                                                     THE CORONA LAW FIRM, PLLC


                                                     By: ls/ Jesse S. Corona

                                                     Jesse S. Corona
                                                     Texas Bar No. 24082184
                                                     12807 Haynes Road, Bldg E
                                                     Houston, Texas 77066
                                                     Office:    281-882-3531
                                                     Facsimile: 713-678-0613
                                                     Jesse@theCoronaLawfirm.com

                                                     ATTORNEY FOR PLAINTIFFS

                            INSTRUCTIONS AND DEFINITIONS
         1.       The undersigned party propounds the attached questions to you under the
provisions of Rule 197 of the Texas Rules of Civil Procedure. These questions are being served
on your attorney and answers to the Interrogatories should, to the extent possible, be answered in
the spaces provided; and if additional space is needed; please use additional sheets or the back of
the preceding page. You are notified that this party specifies that the answers shall be filed and
served upon the undersigned on or before the expiration of thirty (30) days from the date of the
service of these questions; and the questions and your sworn answers may be offered in evidence
at the trial of this lawsuit.
         2.       In answering these questions, please furnish all information available to you,
including information in the possession of your attorney, or its investigators, and all persons
acting in your behalf, and not merely such information known of your own personal knowledge.
If you cannot answer the Interrogatory in full after exercising due diligence to secure the
information, so state in your answer and, to the extent possible, answer stating whatever
information or knowledge you have.


PLAINTIFFS' FIRST SET OF INTERROGATORIES                                                  PAGE -35-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 40 of 53




         3.      In each question wherein you are asked to identify a person, please state with
respect to such person his full name, last known address and home telephone number. If the
person to be identified is not a natural person (e.g. a corporation) give its name and address and
principal business activity.
         4.      In those instances where you choose to answer an Interrogatory for information
by referring to a specific document or record, it is requested that such specification be in such
sufficient detail to permit the requesting party to locate and identify the records and/or
documents from which the answer can be ascertained.
         5.      To the extent any Interrogatory is objected to, please set forth the complete basis
for the objection. If you object to only a portion of a particular Interrogatory, specifically
identify the portion of the Interrogatory to which you are objecting and answer the remainder
completely. If you claim privileges as grounds for not answering any Interrogatory in whole or
in part, state the privilege you are asserting, describe the factual basis for your claim of privilege,
including relevant dates and persons involved, in sufficient detail so as to permit the court to
adjudicate the validity of the assertion, and please state whether information and/or documents
are being withheld pursuant to the assertion of an objection/claim of privilege.
         6.      Under Rule 193, an objection that an interrogatory or request for production is
overly broad or exceeds the scope of permissible discovery does not relieve you of the duty to
respond to that portion which is not subject to the objection. If you make any such objection, you
are requested to specifically state what limitations you claim should be made on the request or
interrogatory, and to make that portion of the discovery, which is not subject to such limitations.

       The following terms shall have the meaning indicated below.

       a. "Person" means natural persons, corporations, partnerships, sole proprietorships,
          unions, associations, or any other kind of entity or its agents, servants and employees.
       b. "Document" means any printed, typewritten, mechanically or otherwise recorded
          matter of whatever character including but not without limitation, letters, purchase
          orders, memoranda, telegrams, notes, catalogues, brochures, diaries, reports,
          calendars, inter- and intra-office communications, statement, investigative reports,
          announcements, depositions, answers to interrogatories, pleadings, judgments,
          newspaper articles, photographs, tape recordings,'motion pictures and any carbon or
          photographic copies of any such material if you do not have custody or control of the
          original; and anything else in writing. If any document requested to be identified
          was, but is no longer in your possession or control or is no longer in existence, state
          whether it is (1) missing or lost; (2) destroyed; (3) transferred voluntarily or
          involuntarily to others, and if so, to whom, or (4) otherwise disposed of, and in each
          instance explain the circumstances surrounding an authorization of such disposition
          thereof, state the approximate date thereof and describe its contents.
       c. "You" and "Your" shall mean the party to whom these questions are directed as well
          as'agents, employees, attorneys, investigators and all other persons acting for said
          Party.
       d. "Misconduct" is defined as an activity, act, or oniission to act which result in a breach
          of warranty, express of implied, violation of any statute, regulation, or industry
          standard, whether relating to safety or otherwise, or a breach of any duty of any care.



PLAINTIFFS' FIRST SET OF INTERROGATORIES                                                     PAGE -36-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 41 of 53




        e. "Plaintiff' is defined as the party who is propounding these Interrogatories to you and
           any of its agents, servants or employees.
        f. "Occurrence," "collision," "incident" and/or "wreck" and/or the phrase "collision
           made the basis of this suit" shall mean the accident, event or happening as set forth in
           the Plaintiffls petition complaint that has given rise to this lawsuit.
       g. When asked to "describe" a document, state the title, subject matter, author, date,
           addressee, file designation and other identifying designation and the present locations
           and custodian of the document.
       h. The term "statement" includes any written statements signed or otherwise adopted or
           approved by the person making it, and any stenographic, mechanical, electrical,
           magnetic, or other recording, or a transcription thereof, which is a substantially
           verbatim recital of an oral statement by the person making it and contemporaneously
           recorded, or statements as are defined in Texas Rule of Civil Procedure 192.3(h).
       i. "Mobile device" means cellular telephone, smartphone, satellite telephone, pager,
           personal digital assistant ("PDA"), iPad, Google Tablet or any such similar device.
       j. As used herein, the term "information" should be construed in the broad sense. It
           includes reference to both facts and applicable principles. .This word should not be
           construed to be limited by any method of acquisition or compilation and, therefore,
           includes oral information as well as documents.
       k. As used herein, the terms "identify" and/or "identity" mean to provide the following:
           (1) With regard to natural persons, state the name, last known telephone number and
           last known address of the person; the name, address and telephone number of the
           employer of such person; if "you" have a business relationship, direct or indirect with
           such person, or his employer, state the nature of such business relationship; (2)
           With respect to any entity, which is not.a natural person, state the name, telephone
           number and last known address of such entity; state the nature of such entity; and if
           "You" have any business relationship with such entity, either direct or indirect, state
           the natare of such relationship.
       1. The term "communication" means any _ oral or written utterance, notation, or
           statement of any nature whatsoever, by and to whomsoever made, including,
           correspondence, conversations, dialogues, discussions, interviews, consultations,
           agreements, and other understandings, among two,or more persons.
       m. The term "or" and the term "and" means the term both "or" and "and" in both
           conjunctive and disjunctive.
       n. The term of any singular form of a term, shall include the plural, and the use of a
           plural form of a term shall include the singular.

                                 REOUEST FOR PRIVILEGE LOG

       7.     With respect to any documents or information claimed to be privileged and
therefore exempt from discovery, request is hereby made that you produce a privilege log in
compliance with the Texas Rules of Civil Procedure within 15 days of service of your responses.

                            DUTY TO SUPPLEMENT RESPONSES
      8.     Please be further advised that pursuant to Rule 193.5 of the Texas Rules of Civil
Procedure, you have a duty to supplement your answers to these Interrogatories reasonably


PLAINTIFFS' FIRST SET OF INTERROGATORIES                                                 PAGE -37-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 42 of 53




promptly after you discover the necessity of supplementation. Such supplemental responses are
to be filed and served upon this parry immediately upon receipt of such information. Pursuant to
Rule 193.6 of the Texas Rules of Civil Procedure, should you fail to properly supplement your
answers, the Court may forbid you from introducing, into evidence the material or information
that was not timely disclosed, or from offering testimony of a witness who was not timely
identified. If individuals with knowledge of relevant facts come to your attention after serving
answers to these Interrogatories, or if any such individuals, employees, or agents of the
Defendant change employment or move before trial, Plaintiff requests that to be timely informed
of such developments.
                                FIItST SET OF INTERROGATORIES
INTERROGATORY NO. 1: State the name, address, telephone number, and position or job
title of all persons answering these interrogatories.
ANSWER:

INTERROGATORY NO. 2: State whether Defendant contends that any conditions precedent
to Plaintiffs' recovery has not been met, whether said conditions be stated in the insurance policy
or required by law. If so, state what conditions have not been met.
ANSWER:

INTERROGATORY NO. 3: List the date(s) Defendant requested that Plaintiffs provide any
named Defendant(s) in this cause of action with requested information that was required in order
to properly evaluate Plaintiffs' claim(s).
ANSWER:

INTERROGATORY NO. 4: Please state the following concerning notice of claim and timing
of payment: (a) the date and manner in which Defendant received notice of the claim; (b) the
date and manner in which Defendant aclrnowledged receipt of the claim; (c) the date and manner
in which Defendant commenced investigation of the claim; (d) the date and manner in which
Defendant requested from the claimant all items, statements, and forms that Defendant
reasonably believed, at the time, would be required from the claimant; and (e) the date and
manner in which Defendant notified the claimant in writing of the acceptance or rejection of the
claim.
ANSWER:

INTERROGATORY NO. 5: State whether Defendant contends that Plaintiffs did not provide
any named Defendant(s) in this cause of action with requested information that was required in
order to properly evaluate Plaintiffs' claim(s). If so, state what information was requested and
not provided, and the dates of the requests.
ANSWER:

INTERROGATORY NO. 6: State the name, address, telephone number, and job title or
position of all persons who issued, adjusted, investigated, reviewed, handled, made entries, made
decisions, or exchanged any documents or communications, including electronic, regarding
Plaintiffs' insurance policy or the claim(s) made the basis of this lawsuit, including the name,
address, and telephone number of the supervisor identified person. For any such person who is



PLAINTIFFS' FIRST SET OF INTERROGATORIES                                                 P.4GE -38-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 43 of 53




no longer an employee, agent, or representative of any defendant, please so indicate and provide
the person's last lmown address and telephone number.
ANSWER:

INTERROGATORY NO. 7: State ever basis, in fact and in the terms of Plaintiffs' policy, for
Defendant's denial or payment and/or recommendation of denial or payment of Plaintiffs'
claims.
ANSWER:

INTERROGATORY NO. 8: State every basis, in fact and in the terms of Plaintiffs' policy, for
Defendant's failure to pay the Plaintiffs' full claims.
ANSWER:

INTERROGATORY NO. 9: State the cause number, style, and court for each lawsuit filed
against Defendant in the last five years alleging misconduct, improper claims handling, bad faith,
violations of Texas Insurance Code § 541.060, formerly lmown as Article 21.21, or violations of
Texas Insurance Code § 542.055, et seq., formerly known as Article 21.55, in the handling of
first parry claims for property damage coverage under homeowner insurance policies.
ANSWER:

INTERROGATORY NO. 10: State the legal theories and describe the factual basis, for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Texas Insurance Code § 541.060, the violation of which is alleged in Plaintiffs' current live
pleading against Defendant.
ANSWER:

INTERROGATORY NO. 11: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.055, in that Defendant followed all statutory deadlines, and by no later
than the 151day of notice of the claim in the event of a weather-related catastrophe or major
natural disaster, as defined by the commissioner, the claim-handling deadlines under this
subchapter are extended for an additional 15 days acknowledged receipt of the claim,
commenced investigation of the claim, and requested any proper documents from Plaintiffs'
reasonably believed necessary to conduct such investigation, inade additional requests during the
investigation as necessary, and if aclrnowledged of receipt of the claim was not in writing, made
record of the date, manner and content, as refuted in Plaintiffs' current live pleading against
Defendant.
ANSWER:

INTERROGATORY NO. 12: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.056, in that Defendant followed all statutory deadlines by notifying
Plaintiffs' in writing the acceptance or rejection of Plaintiffs' claim no later than the 151
business day after receipt of any requested information from Plaintiffs', in the event of a
weather-related catastrophe or major natural disaster, as defined by the commissioner, the claim-
handling deadlines under this subchapter are extended for an additional 15 days), including


PLAINTIFFS' FIRST SET OF INTERROGATORIES                                                PAGE -39-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 44 of 53




stating the reason if rejected or explanation of why Defendant could not do so within that time,
as refuted in Plaintiffs' current live pleading against Defendant.
ANSWER:

INTERROGATORY NO. 13: State the legal theories and describe the factual basis for your
contention that Defendant fully complied with each of the claims handling requirements codified
in Tex. Ins. Code § 542.058, in that Defendant after receiving all items, statements, and forms
reasonably requested and required under § 542.055, delays payment of the claim for a period
exceeding the period specified by other applicable statutes or, if other statutes do not specify a
period, for more than 60 days, the insurer shall pay damages and other items as provided by §
542.060, except where it is found as a result of arbitration or litigation that a claim received by
an insurer is invalid and should not be paid by the insurer, receiving all necessary information,
Defendant did not delay in making payments for more than 60 days, as refuted in Plaintiffs'
current live pleading against Defendant.
ANSWER:

INTERROGATORY NO. 14: For each investigation by a Texas governmental agency within
the last five years into Defendant's practices when handling first party claims for property
damage coverage under homeowner/commercial policies, state the name of the agency, the
names of all investigators, and the names of all _ government representatives with whom
Defendant communicated for purposes of the investigation.
ANSWER:

INTERROGATORY NO. 15: Identify by name, address, and telephone number, all persons
and/or entities that have filed property damage claims, hurricane damage claims, hail damage
claims, water damage claims, roof damage claims and/or wind damage claims with Defendant
that have been adjusted by any and all adjusters assigned to Plaintiffs' claim made the basis of
this lawsuit, from the time of hiring through the present.
ANSWER:

INTERROGATORY NO. 16: Please state whether Defendant took, or is aware of the taking
of, a recorded statement and/or examination under oath of any representative, or agent of, or any
person employed by, Plaintiffs regarding the claim made the basis of this lawsuit. If a recorded
statement and/or examination under oath was taken, please state the date it was taken and the
name of the person taking the statement. Please also state whether the statement was transcribed,
where the statement is currently located, and/or the last place Defendant saw a transcription of
same.
ANSWER•

INTERROGATORY NO. 17: Identify by name, address, and telephone number, all persons
and/or entities, agency or agents, and brokers that have issued Plaintiffs' policy.
ANSWER:

INTERROGATORY NO. 18: Identify by name, address, and telephone number, all persons
and/or entities, agency or agents, and brokers that prepared Plaintiffs' Policy including the
Property made basis of the claim(s).


PLAINTIFFS' FIRST SET OF INTERROGATORIES                                                 PAGE -40-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 45 of 53




ANSWER:

INTERROGATORY NO. 19: Identify by name or company name, address, and telephone
number any engineer(s) and/or engineering company(s), used to evaluate Plaintiffs' claim(s), the
name(s) of each prior claim each such person(s) and/or company(s) worked for Defendant, the
date(s) of the reports, and the address of the Property for which the inspection was done.
ANSWER:

INTERROGATORY NO. 20: For each of the above listed engineer(s) or engineering
company(s), list the compensation received from Defendant for any services and work performed
in the last five years.
ANSWER:

INTERROGATORY NO. 21: When was the date Defendant anticipated litigation?
ANSWER:

INTERROGATORY NO. 22: For each of the above listed engineer(s) or engineering
company(s), list the compensation received from Defendant for any services and work performed
in the last five years.
ANSWER:

INTERROGATORY NO. 23: Does Defendant claim that Plaintiffs failed to mitigate their
damages? If so, describe how Plaintiffs failed to do so, identifying any resulting prejudice
caused to Defendant.
ANSWER:

INTERROGATORY NO. 24: Describe how Defendant determined whether overhead and
profit ("O&P") should be applied to the claim made the basis of this lawsuit, identifying the
criteria for that determination.
ANSWER:

INTERROGATORY NO. 25: To the extent Defendant utilized an estimating sofl,ware
program and modified the manufacturer's settings with respect to Plaintiffs' claim, identify those
modifications.
ANSWER:

INTERROGATORY NO. 26: Identify all price lists used to prepare all estimates on the claim
made the basis of this lawsuit, stating the manufacturer version, date and geographical area.
ANSWER:




PLAINTIFFS' FIRST SET OF INTERROGATORIES                                                 PAGE -41-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 46 of 53




              PLAINTIFFS' FIRST REOUEST FOR ADMISSIONS
    TO DEFENDANT, TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY


TO:    TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY, Defendant

        COME NOW, JAMES RANDEL MATSON and MARGARET MATSON, Plaintiffs in
the above styled and numbered cause, and requires that TRAVELERS LLOYDS OF TEXAS
INSURANCE COMPANY, Defendant, answer the following Requests for Admissions, and
Plaintiffs requires that responses to same be served upon the undersigned no later than fifty (50)
days after the date of the service hereof.

                                                    Respectfully submitted,

                                                    THE CORONA LAW FIRM, PLLC


                                                    By: lsl Jesse S. Corona

                                                    Jesse S. Corona
                                                    Texas Bar No. 24082184
                                                    12807 Haynes Road, Bldg E
                                                    Houston, Texas 77066
                                                    Telephone: 281-882-3 531
                                                    Facsimile: 713-678-0613
                                                    Jesse@theCoronaLawfirm.com

                                                    ATTORNEY FOR PLAINTIFFS

                           FIRST REOUEST FOR ADMISSIONS

REOUEST FOR ADMISSION NO. 1: Admit the Defendant's principal place of business is
Texas.
ADMIT OR DENY:

REOITEST FOR ADNIISSION NO. 2: Admit the Defendant conducts the business of
insurance in Texas.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 3: Admit the Defendant insured Plaintiffs' property
against wind and hail damage.
ADMIT OR DENY:

REOUEST FOR ADIVIISSION NO. 4: Admit the Defendant has been reported to the Texas
Department of Insurance for the mishandling of claims in the last five (5) years.
ADMIT OR DENY:


PLAINTIFFS' FIRST REQUEST FOR ADMISSIONS                                                PAGE -42-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 47 of 53




REOUEST FOR ADMISSION NO. 5: Admit the Plaintiffs' property sustained wind damage
as a result of the windstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 6: Admit the Plaintiffs' roof sustained wind damage as a
result of the windstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 7: Admit the windstorm(s) created openings in Plaintiffs'
roof whereby water leaked into the interior of Plaintiffs' home causing damage.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 8: Admit the as a result of water leaking into Plaintiffs'
home, Plaintiffs' personal property was damaged.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 9: Admit the exterior of Plaintiffs' home sustained wind
damage as a result of the windstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 10: Admit the windstorm(s) that damaged Plaintiffs'
property was a covered occurrence under Plaintiffs' insurance policy with the Defendant
insurance company.
ADMIT OR DENY:

RE_ OUEST FOR ADMISSION NO. 11: Admit the Plaintiffs' property sustained hail damage
as a result of the hailstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 12: Admit the Plaintiffs' roof sustained hail damage as a
result of the hailstorm(s) that makes the basis of this lawsuit.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 13: Admit the exterior of Plaintiffs' home sustained hail
damage as a result of the hailstorm(s).
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 14: Admit Plaintiffs' personal properry was damaged as a
result of the hailstorm(s).
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 15: Admit the hailstorm(s) that damaged Plaintiffs'
property was a covered occurrence under Plaintiffs' insurance policy with the Defendant
insurance company.
ADMIT OR DENY:



PLAINTIFFS' FIRST REQUEST FOR ADMISSIONS                                       PAGE -43-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 48 of 53




REOUEST FOR ADMISSION NO. 16: Admit the Defendant improperly and unreasonably
adjusted Plaintiffs' claim.
ADMIT OR DENY:

REOiTEST FOR ADMISSION NO. 17: Admit the Defendant performed an outcome-oriented
investigation of Plaintiffs' claim.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 18: Admit the Defendant did not conduct a reasonable
investigation of Plaintiffs' damage.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 19: Admit the Defendant has unreasonably delayed
payment to the Plaintiffs and failed to fairly settle Plaintiffs' claim even though liability was
reasonably clear.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 20: Admit the Defendant was not open and honest in its
adjustment of Plaintiffs' claim.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 21: Admit the Defendant failed to make an attempt to
settle Plaintiffs' claim in a fair manner.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 22: Admit the Defendant misrepresented to Plaintiffs that
the damage to Plaintiffs' Property was not covered under the Policy.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 23: Admit the Defendant misrepresented to Plaintiffs that
the damage to Plaintiffs' Property did not need to be replaced.
ADMIT OR DENY•

REOiJEST FOR ADMISSION NO. 24: Admit the Defendant was aware that the damage to
Plaintiffs' Property warranted replacement and not repair.
ADMIT OR DENY:

REQUEST FOR ADMISSION NO. 25: Admit the Defendant took advantage of Plaintiffs'
lack of knowledge and expertise.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 26: Admit the Defendant engaged in false, misleading,
and deceptive acts or practices in the business of insurance in the handling of Plaintiffs' claim.
ADMIT OR DENY:




PLAINTIFFS' FIRST REQUEST FOR ADMISSIONS                                                 PnGE 44-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 49 of 53




REOUEST FOR ADMISSION NO. 27: Admit the Defendant made material false
representations and/or material false promises to Plaintiffs.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 28: Admit the Defendant intended that Plaintiffs would
rely on these false representations and upon which Plaintiffs did reasonably rely to its detriment.
ADMIT OR DENY:

REOUEST FOR ADMISSION NO. 29: Admit the Defendant breached its insurance contract
with Plaintiffs.
ADMIT OR DENY:

REOUEST FOR ADIVIISSION NO. 30: Admit the Defendant failed to provide its adjuster
with policies, guidelines, and/or materials pertaining to the lawful handling of insurance claims.
ADMIT OR DENY:

REOUEST FOR ADNIISSION NO. 31: Admit the Defendant purposely denied and/or
underpaid Plaintiffs' claim in order to continue making profit off of Plaintiffs.
ADNIIT OR DENY:

REOUEST FOR ADIVIISSION NO. 32: Admit the Defendant provides incentives and/or
bonuses to its adjusters for closing out claims without adequate payment.
ADMIT OR DENY:

REOUEST FOR ADNHSSION NO. 33: Admit the Defendant provided a bonus to its adjuster
in relation to Plaintiffs' claim.
ADMIT OR DENY:




PLAINTIFFS' FIRST REQUEST FOR ADMISSIONS                                                 PAGE -45-
 Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 50 of 53




                               CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing Request for Disclosure,
Request for Production, First Set of Interrogatories, and Requests for Admissions has been
served upon Defendant by serving its Registered Agent at the same time Defendant was served
with a copy of Plaintiffs' Original Petition.

                                                  By: /s/Jesse S. Corona
                                                    . Jesse S. Corona




CERTIFICATE OF SERVICE                                                               PAGE 46-
               ..                                        . 1-3 ~Filed~ on 02/24/20 in TXSD Page 51 of 53
                                 Case 4:20-cv-00632 Document           IL
                                                                                  J I       I                                     U,g, POSTAGE PAID
                                                                                                                                  FOM LG ENV
                                                                                    i                ~        ~                   HOUSTON,TX
N. A. FLASH CIVIL PROCESS, !NC                                                                                                    3A°N' 27 20
                                              ,                                             ~        uwrEnsmres                   AMOUI~T
      2915 EAGLf NEST LN                                                            ~                POSTACSERYICE6




        HUMBLE ►TX 77396                      ~   7017 2683   oaaa   7~38 2351      i           'i         10°°           78701     ~9'~~
                                                                                                                                  R2304M1 1 8388-1 5




                                    7<"                          ~ ~s l~s, ~,
                                                            Ut) n~


                                                                                            zc,
                                                                                                              v
                                                                                        0




                         ~                                                                                            ~                                ~!—
                                                                           Received & Filed 2/24/2020 8:51 AM
     Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page
                                                                Gabriel52 of 53
                                                                       Garcia, District Clerk
                                                                           Brazos County, Texas
                                                                           Denise Ray
                                                                           Envelope# - 41073099


                             CAUSE NO. 20-000140-CV-361

JAMES RANDEL MATSON AND                    §             IN THE DISTRICT COURT OF
MARGARET MATSON                            §
                                           §
V.                                         §             BRAZOS COUNTY, TEXAS
                                           §
TRAVELERS LLOYDS OF TEXAS                  §
INSURANCE COMPANY                          §             361ST JUDICIAL DISTRICT

                          DEFENDANT’S ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Travelers Lloyds of Texas Insurance Company, the defendant in

the above entitled and numbered cause, and files this its original answer to the plaintiffs’

original petition on file herein, and in support thereof would respectfully show the Court

as follows:

                                               I.
        The defendant hereby generally denies the allegations contained in the plaintiffs’

petition on file herein pursuant to Rule 92 of the Texas Rules of Civil Procedure, and thus

asserts its privilege of insisting that such allegations be proven by a preponderance of

credible evidence.

                                               II.
        Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, the defendant

notifies all parties to this lawsuit of the defendant’s intent to introduce as evidence at any

pretrial proceeding or at trial any document produced by any party in discovery in this

lawsuit.
    Case 4:20-cv-00632 Document 1-3 Filed on 02/24/20 in TXSD Page 53 of 53



                                               III.

       The defendant specifically reserves the right to amend its answer to plead any

affirmative defenses or other matters that must be specially pled and to assert any

counterclaims or third-party claims it may have after discovery in this case is complete.

       WHEREFORE, PREMISES CONSIDERED, the defendant, Travelers Lloyds of

Texas Insurance Company, moves and prays the Court that upon trial hereof, the plaintiffs

recover nothing, and that the defendant go hence with its costs, and for such other and

further relief, both general and special, legal and equitable, to which defendant may show

itself justly entitled to receive.

                                                      Respectfully submitted,

                                                      ORGAIN BELL & TUCKER, LLP
                                                      P O Box 1751
                                                      Beaumont, TX 77704-1751
                                                      (409) 838-6412
                                                      (409) 838-6959 facsimile

                                                      /s/ Greg C. Wilkins
                                                      Greg C. Wilkins
                                                      State Bar No. 00797669
                                                      gcw@obt.com
                                                      Joshua B. Mullin
                                                      State Bar No. 24110142
                                                      jmullin@obt.com

                                                      ATTORNEYS FOR DEFENDANT,
                                                      TRAVELERS LLOYDS OF TEXAS
                                                      INSURANCE COMPANY


                                     CERTIFICATE OF SERVICE

       I do hereby certify that on the 24th day of February 2020, I electronically filed the
foregoing with the Brazos County District Clerk via eFile Texas which will send notification
of such filing to each counsel of record.

                                                      /s/ Greg C. Wilkins
                                                       Greg C. Wilkins



                                                2
